DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston in the embodiments of figures 1 and 2 (i.e. only a piston rod is shown in the embodiments of figures 1 and 2) and the logic controller recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic fluid management system for controlling a magnetic field” in claim 1. No corresponding structure has been recited in the specification for the above limitation.  See 112 rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the second hydraulic fluid” lacks proper antecedent basis in the claim.
Claim limitation “magnetic fluid management system for controlling a magnetic field” first recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant published application repeatedly states that the magnetic fluid management system is not shown.  See paragraph [0039], for example.  Not only does the published application not show the management system but it also does not describe the components of the management system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  As best understood, Examiner has interpreted 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-2503062 (GB’062).
Re: claims 1 and 4-6.  GB’062 shows in figures 2a or 2b a damping system for a heave compensator for an off-shore oil rig, the damping system comprising:
a hydraulic cylinder 30 having a piston 38 disposed within a housing 32, the hydraulic cylinder being configured for accepting a hydraulic fluid 42; and
a flow passage 58 for restricting flow of the hydraulic fluid during movement of the piston in the housing,


Re: claim 3.  GB’062 describes on pg. 5 lines 13-20 the limitation wherein the magnetic fluid management system is an isolated unit i.e. a stand-alone system or remote operator for being connected to a prior art heave compensator. 
Re: claim 7.  GB’062 describes on pg. 5 lines 25-28  a method comprising monitoring movement of a load on the heave compensator by discussing how the controller arrangement automatically adjusts settings to ensure the motion of the load attached is minimal. GB’062 also discusses on pg. 13 lines 7-8 the use of sensor measuring the load and/or the position of the piston rod connected to the load. Examiner notes that the instant disclosure fails to indicate specific elements used for monitoring.
Re: claim 9.  GB’062 shows in figure 2a and 3a a system for damping motion between an off-shore oil rig and a drilling string as described on pg. 1, the system comprising: a first hydraulic cylinder 32 coupled between the off-shore oil ring and drilling string; a first hydraulic fluid 42 in the first cylinder, the first hydraulic fluid comprising a magnetic fluid, a first valve or the flow passage within which element 60a is located (Examiner notes that in paragraph [0036] of the instant published application the valve is described as functioning as a flow passage for restricting the flow of fluid) in 
Re: claim 12.  GB’062 shows in figure 2a or 2b the limitation wherein the first hydraulic cylinder 30 further comprises a gas chamber shown in the area of the lead line of 40 shown in figure 2 containing a compressible gas 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’062 in view of CN-203051609 (CN’609).
GB’062 describes a magnetorheological damper but is silent with regards to the house comprising the magnet and the piston comprising the inductive coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the location of the magnet and coil arrangement in the MR damper of GB’062 to have included the housing comprising the magnet and the piston comprising the coil, in view of the teachings of CN’609, in order to provide an alternate means of coupling the coil and magnet in order to generate a magnetic field to change the viscosity of the MR fluid in the device to change damping characteristics.
Claims 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’062 in view of CN-106286685 (CN’685).
CN’685 teaches in claim 4 a method of generating electrical energy by electromagnetic induction during movement of a magnet in the environment of an MR damping device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of controlling damping of the heave compensator of GB’062 to have included generating electrical energy by electromagnetic induction during damping, in view of the teachings of CN’685, in order to provide a means of using generated energy to power a component of the heave compensator assembly to avoid incorporating an external power source.  With regards to claim 14 GB’062, as modified, teaches in GB’062 the cylinder 32 including an electromagnetic coil 60.  With regards to claim 15, GB’062, as modified, teaches in CN’685 the electromagnetic coil 23 being disposed .
Claim 10, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’062 in view of US Patent 5149131 to Sugasawa et al.
Sugasawa et al. teach in figure 1 the use of a damping system comprising a second hydraulic cylinder 22R in fluid communication with the fluid below the piston of a first hydraulic cylinder 22L and a second valve 18R in fluid communication with the fluid below the piston of the first hydraulic cylinder 22L, wherein a first valve 18L is configured to adjust damping of a first hydraulic cylinder 22L and the second valve 18R is configured to adjust damping of the second hydraulic cylinder 22R via element 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping system of GB’062 to have included a damping arrangement including a second valve and a second cylinder, in view of the teachings of Sugasawa et al., in order to provide a means of damping at different locations of the system and/or to provide a level of damping redundancy at a particularly location of the system.  
With regards to claim 11, GB’062 as modified by Sugasawa et al., teaches the second hydraulic cylinder 22R configured to accept the second hydraulic fluid wherein the first hydraulic cylinder 22L is spaced apart from the second hydraulic cylinder 22R containing the second hydraulic via the intervening conduits and teaches a piston 22b of the first cylinder 22L separating the fluid from the fluid of the second hydraulic cylinder 22R with regards to claim 13.  With regards to claim 16, the first valve is spaced apart .  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’062 in view of US Patent Application 2012/0181084 to Pilgrim.
GB’062 describes in lines 30-31 on pg. 11 that system can change the viscosity of the magnetic fluid through tuning based on the different stages of the left operation of the heave compensator and also shows in figures 2a and 3a the hydraulic cylinder coupled between an off shore oil ring 68 and a drilling string attached to load 62 configured to accept the magnetic fluid, the valve or passage 58 and the electromagnet 60a configured to produce a magnetic field at the valve which changes a viscosity of the magnetic fluid, but is silent with regards to the limitation of tuning a programmable logic controller by selecting a heave compensation system mode selected from the group consisting of a recoil mode, a lift off mode and a drilling mode, measuring a payload weight of a submerged drill string, measuring at least one of velocity and displacement of the off-shore ring, and changing the viscosity of the magnetic fluid with the controller based on the heave compensation system mode, the payload weight, and the at least one velocity and displacement of the off shore rig.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the varying of the viscosity of the magnetic fluid of the heave compensator of GB’062 to have taken place as recited, in view of the teachings of Pilgrim, in order to provide an alternate means of actively controlling a heave compensator based on actual parameters of the compensator to improve real-time drilling processes even in varying environments such as deeper depths of water. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2016/0010717 to Tosovsky et al. teaches the use of an MR device including a piston, cylinder, valve, and controller.  US Patent Application 2004/0173422 to Deshmukh et al. teaches the use of an MR damper with piston cylinder construction including coils.  US Patent 5947240 to Davis et al. teaches the use of a damper device with a first cylinder and a second cylinder in fluid communication with each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
March 24, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657